EXHIBIT 10.3

TUCOWS INC.

2006 EQUITY COMPENSATION PLAN

1.                Purpose.

The purpose of the 2006 Equity Compensation Plan (the “Plan”) is to provide
eligible persons with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in Tucows Inc. (the “Company”).
The Company believes that the Plan will encourage the participants to contribute
materially to the growth of the Company, thereby benefitting the Company’s
shareholders, and will align the economic interests of the participants with
those of the shareholders.

2.                Definitions.

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

(a)          “Board” means the Company’s Board of Directors.

(b)         “Change of Control” shall be deemed to have occurred if:

(i)          Any “person” (as such term is used in sections 13(d) and 14(d) of
the Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 40% of the voting power of the then outstanding
securities of the Company; provided that a Change of Control shall not be deemed
to occur as a result of a transaction in which the Company becomes a subsidiary
of another corporation and in which the shareholders of the Company, immediately
prior to the transaction, will beneficially own, immediately after the
transaction, shares entitling such shareholders to more than 40% of all votes to
which all shareholders of the parent corporation would be entitled in the
election of directors;

(ii)        The consummation of (i) a merger or consolidation of the Company
with another corporation where the shareholders of the Company, immediately
prior to the merger or consolidation, will not beneficially own, immediately
after the merger or consolidation, shares entitling such shareholders to more
than 40% of all votes to which all shareholders of the surviving corporation
would be entitled in the election of directors, (ii) a sale or other disposition
of all or substantially all of the assets of the Company, or (iii) a liquidation
or dissolution of the Company; or

(iii)       After the date on which this Plan is approved by the shareholders of
the Company, directors are elected such that a majority of the members of the
Board shall have been members of the Board for less than two years, unless the
election or nomination for election of each new director who was not a director
at the beginning of such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period.

(c)          “Code” means the Internal Revenue Code of 1986, as amended.

(d)         “Company” means Tucows Inc. and any successor corporation.

(e)          “Company Stock” means the common stock of the Company.

(f)    “Consultant” means a consultant or advisor of the Company or a subsidiary
of the Company, provided that the Company can issue securities to such
consultant or advisor under the Plan pursuant to exemptions from prospectus and
registration requirements of applicable securities laws.

(g)   “Disability” means the inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.

1


--------------------------------------------------------------------------------


(h)   “Dividend Equivalent” means an amount determined by multiplying the number
of shares of Company Stock subject to a Grant by the per-share cash dividend, or
the per-share fair market value (as determined by the Plan Administrator) of any
dividend in consideration other than cash, paid by the Company on its Company
Stock.

(i)    “Employee” means an employee of the Employer (including an officer or
director who is also an employee).

(j)    “Employer” means the Company and its subsidiaries.

(k)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l)    “Exercise Price” means the per share price at which shares of Company
Stock may be purchased under an Option, as designated by the Plan Administrator.

(m)  “Fair Market Value” of Company Stock means (i) if the Company Stock is
traded on a securities exchange, the Nasdaq National Market or AIM, the last
reported sale price of Company Stock at the close of regular hours trading on
the relevant date on the exchange or market determined by the Plan Administrator
to be the primary market for the Company Stock, or (if there were no trades on
that date) the latest preceding date upon which a sale was reported, (ii) if the
Company Stock is not traded on such exchange or market, the mean between the
last reported “bid” and “asked” prices of Company Stock at the close of regular
hours trading on the relevant date, as reported on Nasdaq or, if not so
reported, as reported by the National Daily Quotation Bureau, Inc. or as
reported in a customary financial reporting service, as applicable and as the
Plan Administrator determines, or (iii) if the Company Stock is not publicly
traded or, if publicly traded, is not subject to reported transactions or “bid”
or “asked” quotations as set forth above, the Fair Market Value per share shall
be as determined by the Plan Administrator.

(n)   “Grant” means an Option, Restricted Stock Unit, Stock Award, Performance
Unit, SAR, Dividend Equivalent or Other Stock-Based Award granted under the
Plan.

(o)   “Grant Agreement” means the written instrument that sets forth the terms
and conditions of a Grant, including all amendments thereto.

(p)   “Incentive Stock Option” means an Option that is intended to meet the
requirements of an incentive stock option under section 422 of the Code.

(q)   “Insider” means

(i)          every director or senior officer of the Company;

(ii)        every director or senior officer of a company that is itself an
insider or subsidiary of the Company; and

(iii)       any person or company who beneficially owns, directly or indirectly,
voting securities of the Company or who exercises control or direction over
voting securities of the Company or a combination of both carrying more than 10%
of the voting rights attached to all outstanding voting securities of the
Company other than voting securities held by the person or company as the
underwriter in the course of a distribution.

(r)           “Non-Employee Director” means a member of the Board who is not an
Employee.

(s)    “Nonqualified Stock Option” means an Option that is not intended to meet
the requirements of an incentive stock option under section 422 of the Code.

(t)            “Option” means an option to purchase shares of Company Stock, as
described in Section 7.

2


--------------------------------------------------------------------------------


(u)         “Other Stock-Based Award” means any Grant based on, measured by or
payable in Company Stock (other than a Grant described in Sections 7, 9, 10, 11
or 12(a) of the Plan), as described in Section 12.

(v)   “Participant” means an Employee, Non-Employee Director or Consultant
designated by the Plan Administrator to participate in the Plan.

(w)  “Performance Unit” means an award of a performance unit as described in
Section 11.

(x)   “Plan” means this Tucows Inc. 2006 Equity Compensation Plan, as in effect
from time to time.

(y)   Plan Administrator” means the particular entity, whether the Compensation
Committee, the Board or other committees or delegate thereof (in the event the
Board or Compensation Committee has delegated its authority pursuant to
Section 3), which is authorized to administer the Plan with respect to one or
more classes of eligible persons, to the extent such entity is carrying out its
administrative functions under the Plan with respect to the persons then subject
to its jurisdiction.

(z)   “Restricted Stock Unit” means an award of a phantom unit representing a
share of Company Stock as described in Section 9.

(aa)    “SAR” means a stock appreciation right as described in Section 11.

(bb) “Section 16 Insider” means an officer or director of the Company subject to
the short-swing profit liability provisions of Section 16 of the Exchange Act.

(cc) “Stock Award” means an award of Company Stock as described in Section 9.

(dd) “10% Shareholder” shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company (or any parent or
subsidiary).

(ee) “Withholding Taxes” shall mean all applicable income and employment taxes,
social insurance, payroll taxes, contributions, payment on account obligations
or other payments required to be withheld by the Employer in connection with a
Grant.

3.                Administration.

(a)   The Plan shall be administered by the Compensation Committee of the Board
with respect to grants to Section 16 Insiders. Administration of the Plan with
respect to all other eligible persons may, at the Board’s discretion, be vested
in the Compensation Committee or another committee appointed by the Board, or
the Board may retain the power to administer the Plan with respect to such
persons. However, any discretionary awards to members of the Compensation
Committee must be authorized and approved by a disinterested majority of the
Board. Administration of the formula option grants to Non-Employee Directors
under Section 8 shall be self-executing in accordance with the terms of that
program, and no Plan Administrator shall exercise any discretionary functions
with respect to any award under that program.

(b)   The Board or Committee may delegate to one or more officers of the Company
designated by the Board or the Compensation Committee, the authority to
administer Grants to eligible persons other than directors or officers of the
Company within specified guidelines established by the Board or the Compensation
Committee and subject to applicable law.

(c)   The Plan Administrator shall have the sole authority to (i) determine the
Participants to whom Grants shall be made under the Plan, (ii) determine the
type, size and terms and conditions of the Grants to be made to each such
Participant, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or vesting period, including the criteria
for exercisability or vesting and the acceleration of exercisability or vesting,
(iv) amend the terms and conditions of any previously issued

3


--------------------------------------------------------------------------------


Grant, subject to the provisions of Section 19 below, and (v) deal with any
other matters arising under the Plan.

(d)   The Plan Administrator shall have full power and express discretionary
authority to administer and interpret the Plan, to make factual determinations
and to adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Plan Administrator’s interpretations
of the Plan and all determinations made by the Plan Administrator pursuant to
the powers vested in it hereunder shall be conclusive and binding on all persons
having any interest in the Plan or in any awards granted hereunder. All powers
of the Plan Administrator shall be executed in its sole discretion, in the best
interest of the Company, not as a fiduciary, and in keeping with the objectives
of the Plan and need not be uniform as to similarly situated Participants.

4.     Grants.   Grants under the Plan may consist of Options as described in
Section 7, Restricted Stock Units as described in Section 9, Stock Awards as
described in Section 10, Performance Units as described in Section 11 and SARs
or Other Stock-Based Awards as described in Section 12. All Grants shall be
subject to such terms and conditions as the Plan Administrator deems appropriate
(but subject to the terms hereof) and as are specified in writing by the Plan
Administrator to the Participant in the Grant Agreement.

5.     Shares Subject to the Plan.

(a)   Shares Authorized. The total aggregate number of shares of Company Stock
that may be issued under the Plan is 5,000,000 shares, subject to adjustment as
described in subsection (e) below.

(b)   Source of Shares; Share Counting. Shares issued under the Plan may be
authorized but unissued shares of Company Stock or reacquired shares of Company
Stock, including shares purchased by the Company on the open market for purposes
of the Plan, subject to compliance with applicable law. If and to the extent
outstanding Grants under the Plan terminate, expire, or are canceled, forfeited,
exchanged or surrendered prior to the issuance of shares of Company Stock, the
shares reserved for such Grants shall again be available for issuance under the
Plan. Unvested shares issued under the Plan and subsequently cancelled or
repurchased by the Company pursuant to the Company’s repurchase rights under the
Plan at a price per share not greater than the original issue price paid per
share (subject to compliance with applicable securities legislation) shall again
be available for issuance under the Plan. In addition, should the Exercise Price
of an Option under the Plan be paid with shares of Company Stock, the authorized
reserve of Company Stock under the Plan shall be reduced only by the net number
of shares issued under the exercised Option. Should shares of Company Stock
otherwise issuable under the Plan be withheld by the Company in satisfaction of
the withholding taxes incurred in connection with the issuance, exercise or
vesting of a Grant under the Plan, the number of shares of Company Stock
available for issuance under the Plan shall be reduced only by the net number of
shares issued with respect to that Grant. If SARs are exercised, only the net
number of shares actually issued upon exercise of the SARs shall be considered
issued under the Plan for purposes of this subsection (b). To the extent that
Grants are paid in cash, and not in shares of Company Stock, any shares
previously reserved for issuance pursuant to such Grants shall again be
available for purposes of the Plan.

(c)   Individual Limits. The maximum aggregate number of shares of Company Stock
with respect to which all Grants may be made under the Plan to any individual
during any calendar year shall be 500,000 shares, subject to adjustment as
described in subsection (e) below.

(d)   Insider Limits. The number of shares of Company stock issuable to all
Participants who are Insiders in the aggregate, under this Plan and all other
“security based compensation arrangements” (within the meaning of the rules of
the Toronto Stock Exchange) of the Company, may not exceed ten percent (10%) of
the outstanding shares of Company Stock and the number of shares of Company
Stock

4


--------------------------------------------------------------------------------


issued to all Participants who are Insiders in the aggregate within any one
(1) year period, under the Plan and all other security based compensation
arrangements of the Company, may not exceed ten percent (10%) of the issued and
outstanding shares of Company Stock.

(e)   Adjustments. In the event of a stock dividend, spinoff, extraordinary
distribution (whether in cash, securities or other property), recapitalization,
reclassification, stock split, or combination or exchange of shares, or any
other event affecting the outstanding Company Stock as a class without the
Company’s receipt of consideration, equitable adjustments shall be made to the
maximum number and/or class of securities issuable under the Plan, the maximum
number and/or class of securities for which any individual may receive Grants in
any year, the number and/or class of securities for which option grants are
subsequently to be made to Non-Employee Directors under Section 8, the number
and/or class of securities covered by outstanding Grants, and the price per
share or the applicable market value of such Grants. The adjustments shall be
made by the Plan Administrator in such manner as the Plan Administrator deems
appropriate in order to prevent the dilution or enlargement of benefits
hereunder and such adjustments shall be final, binding and conclusive.

6.     Eligibility for Participation.

All Employees, including Employees who are officers or members of the Board, all
Non-Employee Directors and all Consultants shall be eligible to participate in
the Plan.

7.     Options.

(a)   General Requirements. The Plan Administrator may grant Options to an
eligible person upon such terms and conditions as the Plan Administrator deems
appropriate under this Section 7. The Plan Administrator shall determine the
number of shares of Company Stock that will be subject to each Grant of Options
under the Plan.

(b)   Type of Option, Price and Term.

(i)          The Plan Administrator may grant Incentive Stock Options or
Nonqualified Stock Options or any combination of the two, all in accordance with
the terms and conditions set forth herein. Incentive Stock Options shall be
subject to the provisions of subsection (f) below.

(ii)        The Exercise Price of Company Stock subject to an Option shall be
determined by the Plan Administrator and may be equal to or greater than the
Fair Market Value of a share of Company Stock on the date the Option is granted.

(iii)       The Plan Administrator shall determine the term of each Option,
which shall not exceed seven years from the date of grant.

(c)   Exercisability of Options.

(i)          Options shall become exercisable in accordance with such terms and
conditions as may be determined by the Plan Administrator and specified in the
Grant Agreement. The Plan Administrator may accelerate the exercisability of any
or all outstanding Options at any time for any reason.

(ii)        Subject to compliance with applicable law, the Plan Administrator
may provide in a Grant Agreement that the Participant may elect to exercise part
or all of an Option before it otherwise has become exercisable. Any shares so
purchased shall be restricted shares and shall be subject to a repurchase right
in favor of the Company during a specified restriction period (subject to
compliance with applicable law) and such other restrictions as the Plan
Administrator deems appropriate.

(iii)       Options granted to U.S. persons who are non-exempt employees under
the Fair Labor Standards Act of 1938, as amended, may not be exercisable for at
least six months after the date of grant (except that such Options may become
exercisable, as determined by the Plan Administrator, upon the

5


--------------------------------------------------------------------------------


Participant’s death, Disability or retirement, or upon a Change of Control or
other circumstances permitted by applicable regulations).

(d)   Termination of Employment or Service. Except as otherwise provided in the
Grant Agreement, in the event of the termination of a Participant’s employment
or service, for any reason (whether or not for cause) other an as a result of
death or Disability of the Participant, the Participant may exercise all of the
Participant’s options which have vested and are exercisable on the date of
resignation or notice of termination of the Participant’s employment or service
(the “Termination Date”), as the case may be, until the earlier of the expiry
date(s) of the Options and the date that is three (3) months from the
Termination Date, or such other date as may be determined by the Plan
Administrator, and approved by the stock exchange on which the shares of the
Company trade. In the event of the termination of a Participant’s employment or
service as a result of the death or Disability of the Participant, all of the
Participant’s Options which have vested and are exercisable as at the date of
death or Disability (such date, also the “Termination Date”) shall be
exercisable until the earlier of the expiry date(s) of the Options and the date
that is one (1) year from the Termination Date, or such other date as may be
determined by the Plan Administrator, and approved by the stock exchange on
which the shares of the Company trade to the extent required by the rules of
such stock exchange. Except as otherwise determined by the Plan Administrator,
in the event of the termination of the Participant’s employment or service for
any reason as contemplated in this Section 7(d), all of the Participant’s
Options which have not vested on the Termination Date shall expire and terminate
and be of no further force and effect, as of that date.

(e)   Payment of Exercise Price. The Participant shall pay the Exercise Price
for the Option (i) in cash, (ii) if permitted by the Plan Administrator and
subject to compliance with applicable law, by delivering shares of Company Stock
owned by the Participant and having a Fair Market Value on the date of exercise
equal to the Exercise Price or by attestation to ownership of shares of Company
Stock having an aggregate Fair Market Value on the date of exercise equal to the
Exercise Price, or (iii) by such other method as the Plan Administrator may
approve. Shares of Company Stock used to exercise an Option shall have been held
by the Participant for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option. Payment for the shares
pursuant to the Option, and any required Withholding Taxes, must be received by
the time specified by the Plan Administrator depending on the type of payment
being made.

(f)    Limits on Incentive Stock Options.

(i)          Incentive Stock Options may only be granted to Employees.

(ii)        Each Incentive Stock Option shall provide that, if the aggregate
Fair Market Value of the stock on the date of the grant with respect to which
Incentive Stock Options are exercisable for the first time by a Participant
during any calendar year, under the Plan or any other stock option plan of the
Company or a parent or subsidiary, as defined in section 424 of the Code,
exceeds $100,000, then the Option, as to the excess, shall be treated as a
Nonqualified Stock Option.

(iii)       If any Employee to whom an Incentive Option is granted is a 10%
Shareholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the Fair Market Value per share of Common Stock on
the option grant date, and the option term shall not exceed five (5) years
measured from the option grant date.

(g)   Shareholder Rights. The holder of an Option shall have no shareholder
rights with respect to the shares subject to the Option until such person shall
have exercised the Option, paid the Exercise Price and become a holder of record
of the purchased shares.

6


--------------------------------------------------------------------------------


8.     Formula Option Grants to Non-Employee Directors; Grants to Committee
Members.

A Non-Employee Director or a Non-Employee Director who is a member of a
committee of the Board (a “Committee Member”) shall be entitled to receive
Nonqualified Stock Options in accordance with this Section 8.

(a)   Initial Grant. Each Non-Employee Director who first becomes a member of
the Board on or after the effective date of this Plan (as specified in
Section 19), will receive a grant of a Nonqualified Stock Option to purchase
15,000 shares of Company Stock immediately upon the date he or she becomes a
member of the Board.

Each Committee Member on the effective date of this Plan (as specified in
Section 18) will receive a grant of a Nonqualified Stock Option to purchase
10,000 shares of Company Stock with respect to each committee such Committee
Member sits on as of such date. Each Committee Member who first becomes a
Committee Member after the effective date of this Plan (as specified in
Section 18), will receive a grant of a Nonqualified Stock Option to purchase
10,000 shares of Company Stock with respect to each committee such Committee
Member sits on immediately upon the date he or she becomes a Committee Member.

(b)   Annual Grants. On each date that the Company holds its annual meeting of
shareholders, commencing with the 2006 calendar year, each Non-Employee Director
in office both immediately before and after the annual election of directors
will receive a grant of a Nonqualified Stock Option to purchase 5,000 shares of
Company Stock. The date of grant of such annual Grants shall be the date of such
annual meeting of shareholders.

On each date that the Company holds its annual meeting of shareholders,
commencing with the 2006 calendar year, each Committee Member in office both
immediately before and after the annual election of directors will receive a
grant of a Nonqualified Stock Option to purchase 5,000 shares of Company Stock
with respect to each committee such Committee Member sits on as of such date.
The date of grant of such annual Grants shall be the date of such annual meeting
of shareholders.

(c)   Option Price. The exercise price per share of Company Stock subject to an
Option granted under this Section 8 shall be equal to the Fair Market Value of a
share of Company Stock on the date of grant.

(d)   Option Term. The term of each Option granted pursuant to this Section 8
shall be five (5) years.

(e)   Exercisability. Options granted under this Section 8 shall be fully and
immediately exercisable upon the date of grant.

(f)    Applicability of Plan Provisions. Except as otherwise provided in, and
not inconsistent with, this Section 8, the Nonqualified Stock Options granted to
Non-Employee Directors and Committee Members shall be subject to the provisions
of this Plan applicable to Nonqualified Stock Options granted to other
Participants.

9.     Restricted Stock Units.

(a)   General Requirements. The Plan Administrator may grant Restricted Stock
Units to an eligible person upon such terms and conditions as the Plan
Administrator deems appropriate under this Section 9. Each Restricted Stock Unit
shall represent the right of the Participant to receive a share of Company Stock
or an amount based on the value of a share of Company Stock. The Plan
Administrator shall determine the number of Restricted Stock Units to be granted
and the requirements applicable to such Restricted Stock Units. All Restricted
Stock Units shall be credited to bookkeeping accounts on the Company’s records
for purposes of the Plan.

(b)   Terms of Restricted Stock Units. The Plan Administrator may grant
Restricted Stock Units that are payable on terms and conditions determined by
the Plan Administrator, which may include payment based on achievement of
performance goals or satisfaction of specified service requirements. Restricted

7


--------------------------------------------------------------------------------


Stock Units may be paid at the end of a specified vesting or performance period,
or payment may be deferred to a date authorized by the Plan Administrator.

(c)   Payment With Respect to Stock Units. Payment with respect to Restricted
Stock Units shall be made in cash, in Company Stock, or in a combination of the
two, as determined by the Plan Administrator.

(d)   Requirement of Employment or Service. The Plan Administrator shall
determine in the Grant Agreement under what circumstances a Participant may
retain Restricted Stock Units after termination of the Participant’s employment
or service, and the circumstances under which Restricted Stock Units may be
forfeited.

(e)   Shareholder Rights. The Participant shall not have any shareholder rights
with respect to the shares of Company Stock subject to a Restricted Stock Unit
until that award vests and the shares of Company Stock are actually issued
thereunder.

10.   Stock Awards.

(a)   General Requirements. The Plan Administrator may issue shares of Company
Stock to an eligible person under a Stock Award upon such terms and conditions
as the Plan Administrator deems appropriate under this Section 10 subject to the
requirements of applicable law. Shares of Company Stock issued pursuant to Stock
Awards may be issued for cash consideration or for no cash consideration, and
subject to such vesting restrictions, as determined by the Plan Administrator.
The Plan Administrator may establish vesting conditions on Stock Awards which
shall lapse over a period of time or according to such other criteria as the
Plan Administrator deems appropriate, including the achievement of specific
performance goals. The Plan Administrator shall determine the number of shares
of Company Stock to be issued pursuant to a Stock Award.

(b)   Requirement of Employment or Service. The Plan Administrator shall
determine in the Grant Agreement under what circumstances a Participant may
retain Stock Awards after termination of the Participant’s employment or
service, and the circumstances under which Stock Awards may be forfeited.

(c)   Restrictions on Transfer. A Participant may not sell, assign, transfer,
pledge or otherwise dispose of an unvested Stock Award except upon death as
described in Section 15(a). Unvested shares issued pursuant to Stock Awards may,
in the Plan Administrator’s discretion, be held in escrow by the Company until
the Participant’s interest in such shares vests or may be issued directly to the
Participant with restrictive legends on the certificates evidencing those
unvested shares.

(d)   Shareholder Rights. Subject to the restrictions on transfer under
Section 10(c) above, the Participant shall have full shareholder rights with
respect to any shares of Company Stock issued to the Participant under a Stock
Award, whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares.

8


--------------------------------------------------------------------------------


11.   Performance Units.

(a)   General Requirements. The Plan Administrator may grant Performance Units
to an eligible person upon such terms and conditions as the Plan Administrator
deems appropriate under this Section 11. Each Performance Unit shall represent
the right of a Participant to receive an amount equal to the value of the
Performance Unit, determined in the manner established by the Plan Administrator
at the time of grant.

(b)   Performance Period. At the time of grant of each Performance Unit, the
Plan Administrator shall establish a performance period during which performance
shall be measured (“Performance Period”). There may be more than one grant in
existence at any one time, and Performance Periods may differ.

(c)   Performance Goals. Prior to the beginning of a Performance Period, the
Plan Administrator shall establish in writing performance goals for the Company
and its various operating units (“Performance Goals”). The Performance Goals
will be comprised of specified levels of one or more performance criteria as the
Plan Administrator may deem appropriate such as: earnings per share, net
earnings, operating earnings, unit volume, net sales, market share, balance
sheet measurements, cash return on assets, shareholder return, or return on
capital. The Plan Administrator may disregard or offset the effect of any
special charges or gains or cumulative effect of a change in accounting in
determining the attainment of Performance Goals. Awards of Performance Units may
also be payable when Company performance, as measured by one or more of the
above criteria, as compared to peer companies, meets or exceeds an objective
target established by the Plan Administrator.

(d)   Performance Measures. Performance Units shall be granted to a Participant
contingent upon the attainment of Performance Goals in accordance with
Section 11(c).

(e)   Performance Unit Value. Each Performance Unit shall have a maximum dollar
value established by the Committee at the time of the grant. Performance Units
earned will be determined by the Plan Administrator in respect of a Performance
Period in relation to the degree of attainment of Performance Goals. The measure
of a Performance Unit may, in the Plan Administrator’s discretion, be equal to
the Fair Market Value of a share of Company Stock.

(f)    Grant Criteria. In determining the number of Performance Units to be
granted to any Participant, the Plan Administrator shall take into account the
Participant’s responsibility level, performance, potential, cash compensation
level, other incentive awards, and such other considerations as it deems
appropriate.

(g)   Payment. Following the end of a Performance Period, a Participant holding
Performance Units will be entitled to receive payment of an amount, not
exceeding the maximum value of the Performance Units, based on the achievement
of the Performance Goals for such Performance Period, as determined by the Plan
Administrator. Payment of Performance Units shall be made in cash, except that,
in the discretion of the Plan Administrator, Performance Units which are
measured using Company Stock may be paid in shares of Company Stock. Payment
shall be made in a lump sum or in installments and shall be subject to such
other terms and conditions as shall be determined by the Plan Administrator.

12.   Stock Appreciation Rights and Other Stock-Based Awards.

(a)   SARs. The Plan Administrator may grant SARs to an eligible person
separately or in tandem with an Option. The following provisions shall be
applicable to SARs:

(i)    Base Price. The Plan Administrator shall establish the base price of the
SAR at the time the SAR is granted. The base price of each SAR shall be equal to
the per share Exercise Price of the related Option or, if there is no related
Option, an amount that is at least equal to the Fair Market Value of a share of
Company Stock as of the date of grant of the SAR.

9


--------------------------------------------------------------------------------


(ii)   Tandem SARs. The Plan Administrator may grant tandem SARs either at the
time the Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the date of the grant of the Incentive Stock Option.
In the case of tandem SARs, the number of SARs granted to a Participant that
shall be exercisable during a specified period shall not exceed the number of
shares of Company Stock that the Participant may purchase upon the exercise of
the related Option during such period. Upon the exercise of an Option, the SARs
relating to the Company Stock covered by such Option shall terminate. Upon the
exercise of SARs, the related Option shall terminate to the extent of an equal
number of shares of Company Stock.

(iii)  Exercisability. An SAR shall be exercisable during the period specified
by the Plan Administrator in the Grant Agreement and shall be subject to such
vesting and other restrictions as may be specified in the Grant Agreement. The
Plan Administrator may grant SARs that are subject to achievement of performance
goals or other conditions. The Plan Administrator may accelerate the
exercisability of any or all outstanding SARs at any time for any reason. The
Plan Administrator shall determine in the Grant Agreement under what
circumstances and during what periods a Participant may exercise an SAR after
termination of employment or service. A tandem SAR shall be exercisable only
while the Option to which it is related is exercisable.

(iv)  Grants to Non-Exempt Employees. SARs granted to U.S. persons who are
non-exempt employees under the Fair Labor Standards Act of 1938, as amended, may
not be exercisable for at least six months after the date of grant (except that
such SARs may become exercisable, as determined by the Plan Administrator, upon
the Participant’s death, Disability or retirement, or upon a Change of Control
or other circumstances permitted by applicable regulations).

(v)    Settlement of SARs. When a Participant exercises SARs, the Participant
shall receive in settlement of such SARs an amount equal to the value of the
stock appreciation for the number of SARs exercised. The stock appreciation for
an SAR is the amount by which the Fair Market Value of the underlying Company
Stock on the date of exercise of the SAR exceeds the base amount of the SAR as
described in subsection (i).

(vi)  Form of Payment. The Plan Administrator shall determine whether the stock
appreciation for an SAR shall be paid in the form of shares of Company Stock,
cash or a combination of the two. For purposes of calculating the number of
shares of Company Stock to be received, shares of Company Stock shall be valued
at their Fair Market Value on the date of exercise of the SAR. If shares of
Company Stock are to be received upon exercise of an SAR, cash shall be
delivered in lieu of any fractional share.

(b)   Other Stock-Based Awards. The Plan Administrator may grant other awards
not specified in Sections 7, 9, 10, 11 or 12(a) above that are based on or
measured by Company Stock to eligible persons, on such terms and conditions as
the Plan Administrator deems appropriate. Other Stock-Based Awards may be
granted subject to achievement of performance goals or other conditions and may
be payable in Company Stock or cash, or in a combination of the two, as
determined by the Plan Administrator in the Grant Agreement.

13.   Dividend Equivalents.

(a)   General Requirements. When the Plan Administrator makes a Grant under the
Plan, the Plan Administrator may grant Dividend Equivalents in connection with
the Grant, under such terms and conditions as the Plan Administrator deems
appropriate under this Section 13. Dividend Equivalents may be paid to
Participants currently or may be deferred, as determined by the Plan
Administrator. All Dividend Equivalents that are not paid currently shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan. Dividend Equivalents may be accrued as a cash obligation, or

10


--------------------------------------------------------------------------------


may be converted to Restricted Stock Units for the Participant, and deferred
Dividend Equivalents may accrue interest, all as determined by the Plan
Administrator. The Plan Administrator may provide that Dividend Equivalents
shall be payable based on the achievement of specific performance goals.

(b)   Payment with Respect to Dividend Equivalents. Dividend Equivalents may be
payable in cash or shares of Company Stock or in a combination of the two, as
determined by the Plan Administrator.

14.   Deferrals.

The Plan Administrator may permit or require a Participant to defer receipt of
the payment of cash or the delivery of shares that would otherwise be due to the
Participant in connection with any Grant. The Plan Administrator shall establish
rules and procedures for any such deferrals, consistent with applicable
requirements of section 409A of the Code and applicable provisions of the Income
Tax Act (Canada).

15.   Withholding of Taxes.

(a)   Required Withholding. All Grants under the Plan shall be subject to
satisfaction of all applicable Withholding Taxes. The Company may require that
the Participant or other person receiving or exercising Grants pay to the
Company the amount of any Withholding Taxes that the Company is required to
withhold with respect to such Grants, or the Company may at its sole discretion
and to the extent permitted by law, deduct from other wages paid by the Company
the amount of any Withholding Taxes due with respect to such Grants.

(b)   Election to Withhold Shares. If the Plan Administrator so permits, a
Participant may elect to satisfy the Withholding Taxes with respect to Grants
paid in Company Stock by having shares withheld, at the time such Grants become
taxable, up to an amount that does not exceed the minimum applicable withholding
tax rate. The election must be in a form and manner prescribed by the Plan
Administrator.

16.   Transferability of Grants.

(a)   Restrictions on Transfer. Except as described below, only the Participant
may exercise rights under a Grant during the Participant’s lifetime, and a
Participant may not transfer those rights except by will or by the laws of
descent and distribution. When a Participant dies, the personal representative
or other person entitled to succeed to the rights of the Participant may
exercise such rights. Any such successor must furnish proof satisfactory to the
Company of his or her right to receive the Grant under the Participant’s will or
under the applicable laws of descent and distribution.

(b)   Transfer of Nonqualified Stock Options to or for Family Members.
Notwithstanding the foregoing but subject to applicable securities legislation,
the Plan Administrator may provide, in a Grant Agreement, that a Participant may
transfer Nonqualified Stock Options to family members, or one or more trusts or
other entities for the benefit of or owned by family members, consistent with
the applicable securities laws, according to such terms as the Plan
Administrator may determine; provided that the Participant receives no
consideration for the transfer of an Option and the transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately before the transfer.

17.   Consequences of a Change of Control.

In the event of a Change of Control, the Plan Administrator may take any one or
more of the following actions with respect to all outstanding Grants, without
the consent of any Participant: (i) the Plan Administrator may determine that
outstanding Options and SARs shall become fully exercisable, and restrictions on
outstanding Stock Awards, Restricted Stock Units and Performance Units shall
lapse so that such grants shall become fully vested, as of the date of the
Change of Control or at such other time as the Plan Administrator determines,
(ii) the Plan Administrator may require that Participants surrender their
outstanding Options and SARs in exchange for one or more payments by the
Company, in cash or

11


--------------------------------------------------------------------------------


Company Stock as determined by the Plan Administrator, in an amount equal to the
amount by which the then Fair Market Value of the shares of Company Stock
subject to the Participant’s unexercised Options and SARs exceeds the Exercise
Price (or the Base Price), if any, payable in accordance with the same exercise
or vesting schedule applicable to those Grants and on such other terms as the
Plan Administrator determines, (iii) after giving Participants an opportunity to
exercise their outstanding Options and SARs, the Plan Administrator may
terminate any or all unexercised Options and SARs at such time as the Plan
Administrator deems appropriate, (iv) with respect to Participants holding
Restricted Stock Units, Performance Units, Other Stock-Based Awards or Dividend
Equivalents, the Plan Administrator may determine that such Participants shall
receive one or more payments in settlement of such Restricted Stock Units,
Performance Units, Other Stock-Based Awards or Dividend Equivalents, in such
amount and form and on such terms as may be determined by the Plan Administrator
(including payment in accordance with the same vesting schedule applicable to
those Grants), (v) the Plan Administrator may terminate all unvested Restricted
Stock Units, Performance Units, Other Stock-Based Awards or Dividend Equivalent
Rights and require the surrender of any unvested shares subject to Stock Awards
or (vi) the Plan Administrator may determine that Grants that remain outstanding
after the Change of Control shall be assumed by the successor corporation or
otherwise continued in effect. Such acceleration, surrender, termination,
settlement or assumption shall take place as of the date of the Change of
Control or such other date as the Plan Administrator may specify.

(a)   Other Transactions. The Plan Administrator may provide in a Grant
Agreement that a sale or other transaction involving a subsidiary or other
business unit of the Company shall be considered a Change of Control for
purposes of a Grant, or the Plan Administrator may establish other provisions
that shall be applicable in the event of a specified transaction.

18.   Requirements for Issuance of Shares.

No Company Stock shall be issued in connection with any Grant hereunder unless
and until all legal requirements applicable to the issuance of such Company
Stock have been complied with to the satisfaction of the Plan Administrator. The
Plan Administrator shall have the right to condition any Grant made to any
Participant hereunder on such Participant’s undertaking in writing to comply
with such restrictions on his or her subsequent disposition of such shares of
Company Stock as the Plan Administrator shall deem necessary or advisable, and
certificates representing such shares may be legended to reflect any such
restrictions. Certificates representing shares of Company Stock issued under the
Plan will be subject to such stop-transfer orders and other restrictions as may
be required by applicable laws, regulations and interpretations, including any
requirement that a legend be placed thereon. No Participant shall have any right
as a shareholder with respect to Company Stock covered by a Grant until shares
have been issued to the Participant.

19.   Effective Date, Amendment and Termination of the Plan.

(a)   Effective Date. The Plan shall become effective upon its adoption by the
shareholders at the 2006 Annual Shareholders Meeting.

(b)   Amendment. The Board may amend or terminate the Plan at any time;
provided, however, no amendment or termination of this Plan shall, without the
consent of the Participant, materially impair any rights or obligations under
any Grant previously made to the Participant under the Plan, unless such right
has been reserved in the Plan or the Grant Agreement. In addition, amendments to
the Plan shall be subject to approval of the shareholders and regulatory
authorities to the extent required by applicable law or regulation or pursuant
to the rules or listing standards of any securities exchange (or the Nasdaq
National Market or AIM) on which the Company Stock is traded. For greater
specificity, the Board may make such amendments to the Plan as it deems
desirable or necessary, without the approval of the Company’s shareholders,
except any such amendment to:  (i) change the maximum number of shares of
Company Stock that may be issued under the Plan, whether as a fixed number of
shares or as a fixed

12


--------------------------------------------------------------------------------


percentage of the number of shares outstanding from time to time (other than to
reflect an adjustment pursuant to Section 5(e), unless otherwise required by any
securities exchange or market on which the shares of the Company are listed);
(ii) materially increase benefits to Participants, including any change to
permit a repricing or decrease the exercise price of an Option; (iii) reduce the
exercise price or purchase price or extend the term of any Grant under the Plan
which would benefit an Insider; (iv) materially expand the class of participants
eligible to participate in the Plan; (v) expand the types of awards provided
under the Plan; or (vi) increase the limits on the number of shares of Company
Stock issuable to Participants who are Insiders, as set forth in section 5(d),
and any shareholder approval required in respect of an amendment to increase
such limits shall exclude the votes attaching to shares of Company Stock, if
any, held by Participants who are Insiders. Notwithstanding anything in the Plan
to the contrary but subject to this section 19(b), the Board may amend the Plan
in such manner as it deems appropriate in the event of a change in applicable
law or regulations.

(c)   Termination of Plan. The Plan shall terminate on the day immediately
preceding the fourth anniversary of its Effective Date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the shareholders. The termination of the Plan shall not impair the power and
authority of the Plan Administrator with respect to an outstanding Grant.

20.   Miscellaneous.

(a)   Compliance with Law. The Plan, the exercise of Options and SARs and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to Section 16
Insiders, it is the intent of the Company that the Plan and all transactions
under the Plan comply with all applicable provisions of Rule 16b-3 or its
successors under the Exchange Act. In addition, it is the intent of the Company
that Incentive Stock Options comply with the applicable provisions of section
422 of the Code, that Grants of “qualified performance-based compensation”
comply with the applicable provisions of section 162(m) of the Code and that, to
the extent applicable, Grants comply with the requirements of section 409A of
the Code. To the extent that any legal requirement of section 16 of the Exchange
Act or section 422, 162(m) or 409A of the Code as set forth in the Plan ceases
to be required under section 16 of the Exchange Act or section 422, 162(m) or
409A of the Code, that Plan provision shall cease to apply. The Plan
Administrator may revoke any Grant if it is contrary to law or modify a Grant to
bring it into compliance with any valid and mandatory government regulation. The
Plan Administrator may also adopt rules regarding the withholding of taxes on
payments to Participants. The Plan Administrator may, in its sole discretion,
agree to limit its authority under this Section.

(b)   Enforceability. The Plan shall be binding upon and enforceable against the
Company and its successors and assigns.

(c)   Funding of the Plan; Limitation on Rights. This Plan shall be unfunded.
The Company shall not be required to establish any special or separate fund or
to make any other segregation of assets to assure the payment of any Grants
under this Plan. Nothing contained in the Plan and no action taken pursuant
hereto shall create or be construed to create a fiduciary relationship between
the Company and any Participant or any other person. No Participant or any other
person shall under any circumstances acquire any property interest in any
specific assets of the Company. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.

(d)   Participation Voluntary. The participation of any Participant of the Plan
is entirely voluntary and not obligatory and shall not be interpreted as
conferring any rights or privileges, other than those rights and privileges
expressly provided in the Plan. In particular, participation in the Plan does
not constitute a condition of employment, appointment or engagement to provide
services, or constitute a commitment on the part of the Employer to continued
employment, appointment or engagement to provide services, and

13


--------------------------------------------------------------------------------


neither the Plan nor any Grant under the Plan shall be construed as granting a
Participant a right to be retained as an Employee, Non-Employee Director or
Consultant or a claim or right to any future Grants under the Plan. Neither the
Plan nor any action taken hereunder shall interfere with the right of the
Employer to terminate the employment, appointment or provision of services of
such Participant at any time. The payment of any sum of money in cash in lieu of
notice of termination of employment, appointment or provision of services shall
not be considered as extending the period of employment, appointment or the
provision of services for the purposes of the Plan.

(e)   No Fractional Shares. No fractional shares of Company Stock shall be
issued or delivered pursuant to the Plan or any Grant. The Plan Administrator
shall determine whether cash, other awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

(f)    Employees Resident Outside the United States. With respect to
Participants who are resident in countries other than the United States, the
Plan Administrator may make Grants on such terms and conditions as the Plan
Administrator deems appropriate to comply with the laws of the applicable
countries, and the Plan Administrator may create such procedures, addenda and
subplans and make such modifications as may be necessary or advisable to comply
with such laws.

(g)   Governing Law. The validity, construction, interpretation and effect of
the Plan and Grant Agreements issued under the Plan shall be governed and
construed by and determined in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to the conflict of laws provisions thereof.

14


--------------------------------------------------------------------------------